                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY M. THOMPSON and JUSTINA
HAISLETT, individually and as Natural
Parents of CARL M. THOMPSON and                     CIVIL ACTION NO. 3:18-cv-00304
JEFFREY V. THOMPSON, Minors

      Plaintiffs,                                   (JUDGE CAPUTO)

              v.

AMAURY CHINEA and MESTRE
TRANSPORT, INC.,

      Defendants.

                                           ORDER

     NOW, this       4th   day of October, 2019, IT IS HEREBY ORDERED that:

     1.     The Motion for Entry of Default (Doc. 9), construed as a Motion for Entry of

            Default Judgment, is GRANTED;

     2.     Judgment is hereby entered in favor of the Plaintiffs Jeffrey M. Thompson and

            Justina Haislett, individually and as Natural Parents of Carl M. Thompson and

            Jeffrey V. Thompson, minors, against Defendants Amaury Chinea and Mestre

            Transport, Inc., by default in the total amount of $533,227.64, which consists

            of:

                     a.     Damages for Jeffrey M. Thompson for outstanding medical costs

                            ($3,584.60), lost wages ($12,300), other costs ($9,000), and

                            pain and suffering ($100,000) totaling $124,884.60;

                     b.     Damages for Justina Haislett for pain and suffering totaling

                            $100,000.00;
           c.     Damages for Carl M. Thompson for outstanding medical costs

                  ($80,639.12) and pain and suffering ($175,000) totaling

                  $255,639.12;

           d.     Damages for Jeffrey V. Thompson for outstanding medical costs

                  ($2,703.92)    and   pain and suffering ($50,000)    totaling

                  $52,703.92.

3.   The Clerk of Court is directed to mark this case as CLOSED..



                                       /s/ A. Richard Caputo
                                       A. Richard Caputo
                                       United States District Judge
